Citation Nr: 1813538	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.

3. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a left knee disability.

4. Entitlement to service connection for a left knee disability.

5. Whether new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder.

6. Entitlement to service connection for an acquired psychiatric disorder.

7. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a cervical spine disability.

8. Entitlement to service connection for a cervical spine disability.

9. Whether new and material evidence has been received to reopen the previously denied claim for service connection for pes planus (flat foot).

10. Entitlement to service connection for pes planus (flat foot).

11. Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) from the October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran appeared at a March 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The issues of entitlement to service connection for a left and right knee disability, acquired psychiatric disorder, cervical spine disability, and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a right knee disability was last denied in a January 2008 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a right knee disability.

3. The Veteran's claim for entitlement to service connection for a left knee disability was last denied in a January 2008 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

4. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left knee disability.

5. The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder was last denied in a January 2008 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

6. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder. 

7. The Veteran's claim for entitlement to service connection for a cervical spine disability disability was last denied in a June 1998 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

8. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a cervical spine disability.

9. The Veteran's claim for entitlement to service connection for pes planus was last denied in a June 1998 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

10. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for pes planus.

11. The Veteran's plantar fasciitis is related to his military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2. New and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4. New and material evidence has been received to reopen the claim for entitlement to service connection for a cervical spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5. New and material evidence has been received to reopen the claim for entitlement to service connection for pes planus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6. The criteria for service connection for plantar fasciitis have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, VCAA letters were sent to the Veteran.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Wisconsin Department of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).



III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. New and Material Evidence Legal Standard

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Right Knee and Left Knee Disability

The Veteran's original claim seeking compensation for a right and left knee disability was denied in a November 2001 rating decision because at the time of the Veteran's claim, the evidence did not establish that the Veteran suffered from a chronic disability.   The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in May 2007.  In January 2008, the RO denied the claim on its merits as it found that the evidence presented was not material.

Evidence added to the record since the January 2008 rating decision includes, in pertinent part, treatment records and VA examinations.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a right and left knee disability, and the claim is reopened.

Acquired Psychiatric Disorder

The Veteran's claim seeking compensation for an acquired psychiatric disorder was denied in a November 2001 rating decision because at the time of the Veteran's claim, the evidence failed to show a mental disorder was incurred in or caused by his military service.   The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in May 2007.  In January 2008, the RO denied the claim on its merits as it found that the evidence presented was not material.

Evidence added to the record since the January 2008 rating decision includes, in pertinent part, treatment records and a VA examination.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, and the claim is reopened.

Cervical Spine Disability

The Veteran's original claim seeking compensation for a cervical spine disability was denied in a June 1998 rating decision because at the time of the Veteran's claim, the evidence failed to show that the Veteran had a cervical spine diagnosis.   The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in March 2013.  In October 2013, the RO denied the claim on its merits as it found that the evidence presented was not material.

Evidence added to the record since the June 1998 rating decision includes, in pertinent part, treatment records and a VA examination.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a cervical spine disability, and the claim is reopened.

Pes Planus

The Veteran's original claim seeking compensation for pes planus was denied in a June 1998 rating decision because at the time of the Veteran's claim, the evidence failed to show that the Veteran's military service aggravated the Veteran's pre-existing pes planus.   The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in March 2013.  In October 2013, the RO denied the claim on its merits as it found that the evidence presented was not material.

Evidence added to the record since the June 1998 rating decision includes, in pertinent part, treatment records and a VA examination.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for pes planus, and the claim is reopened.

Plantar Fasciitis

The Veteran contends that his current diagnosis of plantar fasciitis is related to the plantar fasciitis he endured during service.  The Veteran's military occupational specialty in the military was a cook, which required him to stand for extensive periods of time. 

At the Veteran's Board hearing before the undersigned, the Veteran testified that he sought treatment for foot pain while in service and purchased additional footwear and orthotics to ease his foot pain.  The Veteran stated that he was told to switch his weight between each of his feet to alleviate the pain, which did not help.  Additionally, the Veteran was given pain medication.  Ultimately, the Veteran chose to deal with his foot pain on his own.  The Veteran's September 1997 separation examination noted foot trouble. 

In June 2013, the Veteran underwent a VA foot examination.  The examiner stated that the Veteran currently has plantar fasciitis and that he was diagnosed with this condition in 1997.  The examiner stated that the Veteran's plantar fasciitis is bilateral with small bilateral spurs that are active and painful.  The examiner opined that the Veteran's current plantar fasciitis is the same condition as when he was in the military.  Additionally, the examiner stated that the Veteran's condition in the military, as well as his position now, predisposes him to developing plantar fasciitis as he is on his feet constantly. 

The Board finds that the evidence demonstrates that the Veteran developed plantar fasciitis in service as a result of his duties as a cook that required prolonged standing.  Additionally, the Veteran's current plantar fasciitis has been connected to his military service by the June 2013 examiner.  Therefore, entitlement to service connection for plantar fasciitis is warranted. 


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a right knee disability is reopened. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a left knee disability is reopened. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is reopened. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a cervical spine disability is reopened. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for pes planus disorder is reopened. 

Entitlement to service connection for plantar fasciitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Right Knee and Left Knee Disability

The Veteran has contended numerous theories of entitlement to service connection for a right and left knee disability.  At his Board hearing in March 2017, the Veteran testified, and his service treatment records show, that he injured his right knee slipping up a flight of stairs in service and was diagnosed with bursitis.  The Veteran contended that his current right knee disability is related to this injury.  Additionally, the Veteran contended that his current left knee disability was caused by his right knee disability. 

In May 2012, the Veteran underwent a VA examination.  The examiner stated that the Veteran was currently diagnosed with bilateral knee arthralgia and was also diagnosed with right knee overuse/bursitis in February 1996.  The examiner opined that the Veteran's recurrent bilateral knee strain is less likely as not caused by, a result of, or permanently aggravated by either active military service or the right knee overuse/bursitis experienced during active military service.  

The examiner explained that the Veteran's right knee overuse/bursitis was a specific, one-time event that resolved with anti-inflammatory medication, limited use, and time.  The examiner stated that there are no findings of a chronic right knee condition following the bursitis event.  Additionally, following the Veteran's active military service, there were no further right knee complaints until five years later, in 2001.  At that time, the Veteran was noted to have bilateral knee discomfort, although x-rays of both knees were negative.  In 2011, the Veteran presented again for bilateral knee discomfort that was relieved with bilateral knee braces.  The examiner stated that the Veteran's current bilateral knee x-rays are without any abnormality.  The examiner concluded that the Veteran's bilateral knee strain is not related at all to his one-time in-service right knee bursitis incident that had complete resolution without evidence of chronicity. 

In April 2014, the Veteran underwent an additional VA examination.  The examiner stated that the Veteran is diagnosed with bilateral patellofemoral pain syndrome.  The examiner stated that patellofemoral pain syndrome is not often caused by traumatic injuries, but usually from a mismatch in strength between the quads and hamstrings, abnormal lower extremity alignment, and repetitive activities.  The examiner stated that shifting your weight back and forth from leg to leg would not be considered a classical etiology of this condition.  Additionally, the examiner stated that although pes planus is a known risk factor for patellofemoral pain syndrome, the Veteran has worn and continues to wear orthotics to correct his pes planus.  Furthermore, the examiner noted that the Veteran's lower extremity alignment appears normal on plain films and at the examination.  The examiner therefore opined that the Veteran's current bilateral patellofemoral pain syndrome is less likely as not caused by his duties in service, his injuries in service, his in-service car accident, or any slipping injuries in service.  The examiner concluded that the Veteran's condition would have occurred regardless of these happenings due to the natural history of the process. 

In addition to direct service connection, the Veteran contends that his current bilateral knee disability is secondary to his pes planus or plantar fasciitis.  Although the April 2014 examiner opined that the Veteran's pes planus did not cause his bilateral knee disability, he did not opine whether or not the Veteran's pes planus or any other foot disability aggravated his bilateral knee disability.  Therefore, the Board finds that an addendum opinion is needed.

Acquired Psychiatric Disorder

The Veteran contends that his current acquired psychiatric disorder is related to his military service.  Specifically, the Veteran endured numerous personal and family losses while he was in service.  As a result, the Veteran went absent without official leave which resulted in disciplinary action. 

In May 2012, the Veteran underwent a VA mental disorders examination.  The examiner stated that the Veteran was currently diagnosed with anxiety disorder and polysubstance dependence in remission. The examiner opined that the Veteran's acquired psychiatric disorders were less likely than not incurred in or caused by the Veteran's military service.  The examiner explained that the Veteran was not endorsing any significant increase in either anxiety or depression as a result of his in-service motor vehicle accident in July 1992.  The examiner stated that the Veteran's pain from this accident only lasted a few months and resolved with chiropractic care.  The examiner concluded that it is less likely than not that the Veteran's current mental health condition was caused by or related to his motor vehicle accident in July 1992.  

However, the Veteran has not alleged that his in-service motor vehicle accident caused his current acquired psychiatric disorder.  Therefore, the Board gives this examination little probative weight.

In April 2014, the Veteran underwent another VA examination. The examiner stated that the Veteran is currently diagnosed with alcohol use disorder, opioid use disorder, and personality disorder.  The examiner opined that the Veteran's alcohol use disorder and opioid use disorder is at least as likely as not related to the Veteran's previous history of substance abuse and concomitant personal issues and experiences during his time in the service.  Additionally, the examiner stated that the Veteran's personality disorder is a congenital or developmental defect unrelated to military service and not subject to service connection. 

The examiner also stated that the Veteran notes that he first began having issues with anxiety while he was in the military, dealing with various family and personal issues.  However, the examiner stated that it is at least as likely as not that this was substance-induced and not specifically related to military service.  However, unlike the Veteran's other diagnoses discussed above, the examiner did not state whether or not the Veteran's personal issues and experiences during his military service caused his anxiety disorder. 

Thereby, the Board finds that an addendum opinion is necessary. 

Cervical Spine Disability

While in service, in July 1992, the Veteran was involved in a motor vehicle accident.  The Veteran contends that his current cervical spine disability is attributable to this motor vehicle accident. 

However, the Veteran has not been afforded a VA examination in connection with his claim for a cervical spine disability.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  
Pes Planus

The Veteran contends that his military service aggravated his pre-existing pes planus.  Specifically, the Veteran's June 2014 formal appeal to the Board stated that he believes that his 10 years of military service as a cook aggravated his pes planus beyond its normal progression.  The Veteran's February 1987 entrance examination noted pes planus as moderate.  Additionally, the Veteran's September 1997 separation examination noted foot trouble.   

However, the Veteran has not been afforded a VA examination in connection with his claim for pes planus.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  Specifically, the examiner must discuss whether the Veteran's pes planus that was noted on entrance into service was service aggravated beyond its normal progression.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Forward a copy of the Veteran's claims file, to include a copy of this Remand to the VA medical professional that completed the April 2014 knee examination, or another qualified VA medical professional, for an addendum opinion.

Following a review of the record, the examiner should express an opinion as to the following:

a) Is it at least as likely as not (50 percent or greater probability) that either the Veteran's left or right knee disability was permanently worsened (aggravated) by his service connected pes planus?

b) Is it at least as likely as not (50 percent or greater probability) that either the Veteran's left or right knee disability was permanently worsened (aggravated) by his plantar fasciitis?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. Next, schedule the Veteran for an examination to provide an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder(s).  

After reviewing the record, to include the Veteran's statements regarding his personal and family issues during military service, the examiner is asked to address the following: 

a) The examiner must first identify all diagnosed psychiatric disorders, as characterized by the DSM-IV, to include, but not limited to, anxiety.

b) Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's military service?

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. Next, schedule the Veteran for an examination to provide an opinion as to the nature and etiology of the Veteran's cervical spine disability.

After reviewing the record, to include the Veteran's in-service motor vehicle accident in July 1992, the examiner is asked to address the following: 

Is it at least as likely as not (a 50 percent probability or greater), that a cervical spine disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5. Next, schedule the Veteran for a foot examination to provide an opinion as to the nature and etiology of the Veteran's pes planus.  

After reviewing the record, to include the Veteran's statements discussing his job as a cook in the military requiring prolonged periods of standing, the examiner is asked to address the following: 

The examiner should determine whether the pes planus that was noted on entrance into service was aggravated by his active duty service.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

6. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

7.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

8.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


